Appeal by defendant (by permission) from an order of the County Court, Suffolk County, dated March 17, 1977, denying his motion, inter alia, to vacate his judgment of conviction pursuant to CPL 440.10 (subd 1, par [b]). Order modified, on the law, by adding thereto a provision directing that defendant be delivered to the appropriate Massachusetts official forthwith so that he may begin serving his sentence in that State. As so modified, order affirmed. At the time defendant entered his plea, and again at the time of sentencing, the court directed that the sentence imposed was to run concurrently with the remainder of the undischarged term for which defendant was still responsible in Massachusetts. However, the remainder of the Massachusetts sentence cannot begin to run until defendant is delivered to the appropriate Massachusetts authorities (see Penal Law, § 70.30, subd 2-a). Accordingly, we have directed that defendant be returned to the custody of Massachusetts forthwith so that the sentence imposed may be effectuated. Mollen, P. J., Hopkins, Titone, Shapiro and O’Connor, JJ., concur.